 



Exhibit 10.34.1.3
AMENDMENT NO. 3 TO CREDIT AGREEMENT
     This AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment No. 3”) is made
as of March 31, 2006 among (a) FelCor Lodging Trust Incorporated and FelCor
Lodging Limited Partnership (collectively, the “Borrowers”), (b) the Lenders
party hereto, and (c) JPMorgan Chase Bank, N.A. as Administrative Agent (in such
capacity, the “Administrative Agent”) for the Lenders.
     WHEREAS, the Borrowers, the Lenders and the Administrative Agent are
parties to a Credit Agreement, dated as of December 12, 2005, as amended by
Amendment No. 1 to Credit Agreement, dated as of January 12, 2006, as further
amended by Amendment No. 2 to Credit Agreement, dated as of January 25, 2005 (as
amended, the “Credit Agreement”), pursuant to which the Lenders have agreed to
make loans to the Borrowers on the terms and conditions set forth therein; and
     WHEREAS, the Borrowers have requested that the Lenders amend certain
provisions of the Credit Agreement, and the Lenders party hereto are willing to
so amend certain provisions of the Credit Agreement on the terms and conditions
set forth herein.
     NOW, THEREFORE, in consideration of the foregoing premises, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and fully intending to be legally bound by this Amendment No. 3,
the parties hereto agree as follows:
     1. Definitions. Capitalized terms used herein without definition shall have
the meanings assigned to such terms in the Credit Agreement.
     2. Amendment to the Credit Agreement. As of the Effective Date (as defined
in Section 4 hereof), Section 6.1(f) of the Credit Agreement is hereby amended
and restated in its entirety as follows:
     “(f) Covenant Calculations. For purposes of the calculations to be made
pursuant to SECTION 6.1 (a) through (c) (and the definitions used therein),
(i) the relevant financial statements and terms will exclude the effects of
consolidation of investments in non-wholly owned subsidiaries under
Interpretation No. 46 of the Financial Accounting Standards Board, (ii) SECTION
1.5 shall apply to investments in Joint Ventures, and (iii) such calculations
shall be adjusted by (A) excluding from Total EBITDA the actual Total EBITDA for
the relevant period of any assets sold by the Borrowers or any of their
Subsidiaries during such period, (B) adding to Total EBITDA the actual Total
EBITDA for the relevant period of any assets acquired by the Borrowers or any of
their Subsidiaries during such period (including the actual Total EBITDA of such
asset during the period prior to acquisition), (C) excluding from Fixed Charges,
the Fixed Charges for the relevant period for any Indebtedness or preferred
stock for which the Borrowers or any Subsidiary thereof is no longer obligated
in respect of, or as the result of the application of proceeds from, any assets

 



--------------------------------------------------------------------------------



 



sold by the Borrowers or any of their Subsidiaries and (D) adding to Fixed
Charges, the Fixed Charges for the relevant period for any Indebtedness or
preferred stock assumed or incurred with respect to any assets acquired by the
Borrowers or any of their Subsidiaries, annualized for the four (4) consecutive
quarters prior to the last day of the relevant period.”
     3. Provisions Of General Application.
     3.1. Representations and Warranties. The Borrowers hereby represent and
warrant as of the date hereof that (a) each of the representations and
warranties of the Borrowers contained in the Credit Agreement, the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with the Credit Agreement or this Amendment No. 3 are true as of the
date as of which they were made and are true at and as of the date of this
Amendment No. 3 (except to the extent that such representations and warranties
expressly speak as of a different date), (b) no Default or Event of Default
exists on the date hereof, (c) the organizational documents of each of the
Borrowers attached to the Secretary’s Certificate dated as of January 27, 2006
remain in full force and effect and, except for such certified copies of
amendments or modifications to organizational documents provided to the
Administrative Agent and counsel thereto, such organizational documents have not
been amended, modified, annulled, rescinded or revoked since January 27, 2006,
(d) the organizational documents of each of the Subsidiary Guarantors attached
to the Assistant Secretary’s Certificates, each dated as of January 27, 2006,
remain in full force and effect and, except for such certified copies of
amendments or modifications to organizational documents provided to the
Administrative Agent and counsel thereto, such organizational documents have not
been amended, modified, annulled, rescinded or revoked since January 27, 2006,
and (e) this Amendment No. 3 has been duly authorized, executed and delivered by
each of the Borrowers and is in full force and effect as of the Effective Date,
and the agreements and obligations of each of the Borrowers contained herein
constitute the legal, valid and binding obligations of each of the Borrowers,
enforceable against it in accordance with their respective terms, except to the
extent that the enforcement thereof or the availability of equitable remedies
may be limited by applicable bankruptcy, reorganization, insolvency, moratorium,
fraudulent transfer, fraudulent conveyance or similar laws now or hereafter in
effect relating to or affecting creditors, rights generally or by general
principles of equity, or by the discretion of any court in awarding equitable
remedies, regardless of whether such enforcement is considered in a preceding in
equity or at law.
     3.2. No Other Changes. Except as otherwise expressly provided or
contemplated by this Amendment No. 3, all of the terms, conditions and
provisions of the Credit Agreement remain unaltered and in full force and
effect. The Credit Agreement and this Amendment No. 3 shall be read and
construed as one agreement.
     3.3. Governing Law. THIS AMENDMENT NO. 3 SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

2



--------------------------------------------------------------------------------



 



     3.4. Assignment. This Amendment No. 3 shall be binding upon and inure to
the benefit of each of the parties hereto and their respective permitted
successors and assigns.
     3.5. Counterparts. This Amendment No. 3 may be executed in any number of
counterparts, but all such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No. 3, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto.
     3.6 Loan Documents. This Amendment No. 3 shall be deemed to be a Loan
Document under the Credit Agreement.
     3.7 Credit Agreement References. On and after to the Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import, and each reference to the Credit Agreement by the words
“thereunder”, “thereof” or words of like import in any Loan Document or other
document executed in connection with the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended to by this Amendment No. 3 and any
other amendments effective prior to the date hereof.
     4. Effectiveness of this Amendment No. 3. This Amendment No. 3 shall become
effective on the date on which the following conditions precedent are satisfied
(the “Effective Date”)
     (a) execution and delivery to the Administrative Agent by each of the
Required Lenders, the Borrowers, and the Administrative Agent of this Amendment
No. 3;
     (b) execution and delivery to the Administrative Agent by each of the
Subsidiary Guarantors of a reaffirmation of guaranty in form and substance
satisfactory to the Administrative Agent; and
     (c) delivery by the Borrowers to the Administrative Agent of an incumbency
certificate of the Borrowers and the Subsidiary Guarantors.
[Remainder of page left blank intentionally]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Amendment No. 3 as of the date first set forth above.

              BORROWERS:   FELCOR LODGING TRUST INCORPORATED
 
           
 
  By:                  
 
      Name:    
 
      Title:    
 
                FELCOR LODGING LIMITED PARTNERSHIP
 
                By:   FelCor Lodging Trust Incorporated,         its General
Partner
 
           
 
      By    
 
           
 
          Name:
 
          Title:

Amendment No.3 to Credit Agreement

 



--------------------------------------------------------------------------------



 



          LENDERS:   JPMORGAN CHASE BANK, N.A.,     individually and as
Swingline Lender, Issuing     Bank and Administrative Agent,
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            CITICORP NORTH AMERICA, INC.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            MERRILL LYNCH CAPITAL CORPORATION
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            BANK OF AMERICA, N.A.
 
       
 
  By:    
 
       
 
      Name:
Title:
 
            DEUTSCHE BANK TRUST COMPANY AMERICAS
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

Amendment No.3 to Credit Agreement

 



--------------------------------------------------------------------------------



 



              MORGAN STANLEY SENIOR FUNDING, INC.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

Amendment No.3 to Credit Agreement

 